Citation Nr: 1709509	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  16-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to VA for compensation for disability affecting the left eye and ear, to include under 38 U.S.C. 1151 for an additional disability of the left eye and left ear, including a left eye posterior capsule tear, as residuals of cataract surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1956 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in February 2017.  

During the February 2017 hearing before the Board, the Veteran reported that he has been having symptoms affecting not only his left eye, but also his left eye, after surgery performed by VA.  Thus, the Veteran's claim of entitlement to compensation under 38 U.S.C. 1151 has been expanded to include all disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Additionally, during the hearing, the Veteran raised the issue of entitlement to service connection for his left eye and left ear disabilities, contending that they may be related to service.  The Board notes that it must consider all theories of entitlement that are raised by the Veteran or reasonable raised by the record, and thus finds that the claim for service connection is reasonably encompassed by the Veteran's claim for compensation under 38 U.S.C.A. §  1151.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  Therefore, the issue on appeal has been recharacterized as set forth above to encompass all theories of entitlement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As noted in the introduction above, during the February 2017 hearing before the Board the Veteran raised the issue of entitlement to service connection for a disorder affecting his left eye and left ear, contending that it may have been caused by his service as a Morse code operator during service.  See February 2017 Hearing Tr. at 5-6.  He testified that he spent eight to ten hours a day sitting with earphones on and listening to "chatter," trying to concentrate on copying code on a typewriter.  See id. at 5-6.  He reported looking at the typewriter with nothing else in front of him, and described this activity as putting him under "a lot of stress."  See id. at 5-7.  He also reported feeling "pressure" and a lump between his left eye and ear.  See id. at 9-10.  He indicated that these symptoms may have been caused by the headset he wore during service pressing on his head.  See id. at 9.  To date, the RO has not considered this theory of entitlement, i.e., service connection.

The Board notes that the Veteran has not been provided with a VA examination addressing these contentions.  Thus, remand is appropriate to provide the Veteran with such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private medical care providers who treated him for his left eye and left eye disorders.  After securing any necessary authorization, obtain records from any identified providers.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left eye and left ear symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the current nature, onset and etiology of his disorders affecting the left eye and/or left ear.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

After a review of the claims file, including the lay statements provided by the Veteran, the examiner should state whether it is at least as likely as not that any of the Veteran's diagnosed disorders (1) had their clinical onset during active service or within one year after his separation from service, or (2) are otherwise related to an event, injury or disease incurred in service.  

In reaching his or her conclusions, the VA examiner should specifically review and consider the lay statements of the Veteran concerning the activities he performed as a Morse code operator in service, as well as the onset and recurrence of his symptoms.  See February 2017 Hearing Tr. at 5-10.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

5.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



